Citation Nr: 1208437	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  03-20 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability based on an application submitted in May 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from March 1951 to December 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated November 1994, the RO denied the Veteran's claim for a total rating based on individual unemployability due to service-connected disability.  An appeal was initiated from that determination, and the matter came before the Board in August 1998, at which time it was remanded for additional development of the record. Based on the receipt of additional evidence, the RO, by rating decision dated August 2002, granted a total rating, effective August 15, 2000.  The Veteran filed a timely notice of disagreement with the effective date of the award.  In October 2005, the Board remanded the claim to ensure due process.  By decision dated September 2006, the Board denied the Veteran's claim for a total rating prior to August 15, 2000.  He appealed this determination to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated November 2007, granted a Joint Motion for Remand.  In May 2008, the Board again denied the claim.  In a February 1, 2010, decision, the Court set aside the Board's May 2008 determination.  In November 2010, this matter was remanded for further development.  The case is again before the Board for appellate consideration. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board notes that additional development is necessary with respect to the claim.

The RO determined that a total rating was warranted effective August 15, 2000.  The Board notes that the Veteran submitted a claim for a total rating in May 1994 and continuously appealed the initial denial.  Thus, the issue in this case is whether a total rating is warranted for any period prior to August 15, 2000.

Prior to August 15, 2000, the Veteran's percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2011).  While it is VA policy to grant a TDIU in all cases where service-connected disability precludes gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b), the Board is prohibited from assigning a TDIU on this basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Notably, in a November 1994 rating decision, the RO indicated that extraschedular consideration was not appropriate because the evidence at the time showed that the Veteran was currently employed.  Significantly, subsequent to that decision, the Veteran submitted a statement that indicated that he had not worked since November 1994 due to his disabilities.  Furthermore, the Veteran offered testimony to that fact at a local RO hearing in May 1995.  Moreover, a letter from the Veteran's employment verified that he was retired effective November 5, 1994.

As considerable evidence has been presented since the November 1994 rating decision, the RO/AMC should again consider whether referral to VA's Director of C&P from November 5, 1994 to August 15, 2000 is warranted.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The AMC/RO should review the entirety of the record and determine whether it sufficiently indicates that from November 1994 to August 15, 2000, the Veteran may have been unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  If so, the AMC/RO should refer the matter to the Undersecretary for Benefits or to the Director of Compensation and Pension Services for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  If the matter is not referred, the basis for that determination must be explained.  

2. If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

